SWANN, Judge.
The appellant appeals from an order finding her guilty of criminal contempt and sentencing her to ninety (90) days in the Dade County jail.
The contempt order was entered against her during a bitterly contested divorce case in which she was a prospective witness who had been subpoenaed to testify at the final hearing. Her testimony would have been relevant and material to the issues therein.
The record reflects competent, substantial evidence to sustain the finding of a direct contempt committed in the immediate presence of the court. See State ex rel. Luban v. Coleman, 138 Fla. 555, 189 So. 713 (1939); Thiede v. State, Fla.App.1966, 189 So.2d 490; In re S. L. T., Fla.App.1965, 180 So.2d 374; and United States v. Appel, 211 F. 495 (S.D.N.Y.1913).
Appellant did not make any claim in the trial court that she was being compelled to testify against herself and no reversible error has been shown in this regard. Hargis v. Fla. Real Estate Commission, Fla.App.1965, 174 So.2d 419.
The record shows that appellant was represented by counsel of her own choice at the hearing and consulted with him prior to its commencement. There was no motion for continuance presented on her behalf during the proceedings. Her claim, therefore, that she was denied effective assistance of counsel is without merit. Coyner v. State, Fla.App.1965, 177 So.2d 715 and Everett v. State, Fla.App.1964, 161 So.2d 714. The order and sentence are
Affirmed.